Citation Nr: 9905456	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for his 
service-connected PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by periods of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes (such as confusion, panic, and explosions of 
aggressive energy) resulting in profound retreated from 
mature behavior, which precludes him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.125-4.132, Diagnostic 
Code 9411 (1996 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD.  However, since the Board finds that the 
veteran's PTSD warrants a 100 percent evaluation under the 
former criteria, a discussion concerning the application of 
the revised criteria is unnecessary.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders 
then in effect.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under this formulation, a 100 percent evaluation was 
contemplated where (1) the attitudes of all contact except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) for totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activity resulting in profound retreat from mature behavior; 
or (3) where there was demonstrable inability to obtain or 
maintain employment.  The veteran does not have to prove all 
three of the these criteria.  Rather, each represents an 
independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

In the present case, the record confirms that the veteran was 
engaged in combat with enemy forces while serving as an Army 
infantryman in Vietnam, and was subsequently diagnosed with 
PTSD.  As a result, by a rating decision of March 1989, the 
RO granted service connection for PTSD and assigned a 
noncompensable (zero percent) evaluation.  In September 1995, 
this disability evaluation was increased to 30 percent.  In 
the rating decision on appeal, the RO denied the veteran's 
claim for an evaluation in excess of 30 percent, which the 
veteran promptly appealed.  

In denying an evaluation in excess of 30 percent, the RO 
considered VA outpatient treatment reports dated from August 
1995 to April 1996.  These reports show that the veteran 
reported intrusive thoughts and flashbacks about his Vietnam 
experiences.  He stated that he tended to be isolated and had 
problems with family gatherings during the holiday season.  
During a PTSD therapy group, he indicated that he was 
comfortable living on his parent's farm, but said that he 
wanted to build a cabin in the woods in order to be by 
himself.  The veteran related that he had not worked since 
quitting a job in Seattle, Washington.  He said that he left 
that job without any notice because his supervisor was 
Vietnamese, which triggered a fear of losing control.  On 
psychological evaluation, the veteran received a score of 35 
on an anxiety scale, and a score of 38 on a depression scale, 
both of which were noted to be high.

In July 1996, the veteran was afforded a VA psychiatric 
examination to determine the nature and severity of his PTSD.  
During the interview, the veteran described constant, painful 
intrusive memories of his combat experiences.  He also 
described extremely severe flashbacks, but stated they were 
less frequent than they had been in the past in which he 
would totally dissociate from reality.  He related that he 
had not driven an automobile in over ten years for fear of 
losing control during these dissociative episodes.  He also 
reported significant distress when exposed to stimuli which 
reminded him of his combat experiences, such as the sound of 
helicopters, movies about war, loud noises, or having to talk 
about his war experiences in psychotherapy.  He related that 
he had been unemployed for the past year and spent most of 
his time isolated in the woods.  He said that he did not like 
to be around people and was emotionally detached.  He 
described severe depression, anxiety, sleeplessness, 
hypervigilence, periods of extreme anger, and an increased 
startled response. 

With regard to his social and vocational history, the veteran 
related that he was divorced in 1987.  He had been living on 
his parent's farm for the past year where he was almost 
completely socially isolated.  He reported great difficulty 
functioning in many different work settings where he had a 
tendency to become rattled and confused by his anxiety and 
decreased concentration.  He last worked as a boilermaker 
approximately one year earlier, but he said that he was 
unable to function because of increased demands for higher 
work speed and performance.  He indicated that he had had 
approximately thirty different jobs since his separation from 
service.  He attributed his difficulty in maintaining 
employment to his PTSD medication, his difficulty in 
communicating clearly with others, and his inability to get 
along with coworkers.  

Mental status examination revealed that the veteran was 
alert, oriented and cooperative.  He appeared somewhat 
disheveled and seemed to be anxious.  His thoughts appeared 
easily distracted and tangential, but not grossly 
disorganized.  His cognitive abilities were grossly intact.  
He also denied any suicidal ideation.  Based on the 
foregoing, the diagnosis was PTSD, chronic, which the 
examiner concluded was totally incapacitating.  The examiner 
also noted that the veteran clearly demonstrated a long-term 
difficulty retaining employment to where he eventually 
reached the point where he was unable to function in a work 
environment.  The veteran also suffered from severe anxiety 
to the point of panic and explosions of aggressive energy 
that had resulted in his being incarcerated.  The examiner 
determined that the veteran described dissociative phenomenon 
so severe that he had gross repudiation of reality and 
extreme social isolation.  As a result, the examiner 
concluded that the veteran's PTSD had an obvious impact on 
his intimate relationships.

Based on this examination report, the RO in July 1996 granted 
an increased rating to 50 percent for the veteran's PTSD.  
Inasmuch as the 50 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for PTSD remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App 35, 38 (1993).

In October 1996, the veteran testified before a Hearing 
Officer at the RO that he was unable to maintain employment 
because of his PTSD.  He testified that he had quit his last 
job after eight years because of his inability to get along 
with authority and his occasional outbursts of anger.  He 
related an incident in which he attacked a coworker with a 
chain due to his increased startled response.  He stated that 
he simply walked off the job one day out of fear that he 
would assault his supervisor.  He indicated that was never 
fired from that job because his employer made so many 
concessions due to his PTSD.  He stated, for example, that he 
suffered from occasional crying spells during the day where 
he was allowed to stop working.  The veteran also reported a 
significant decrease in concentration which precluded him 
from being able to work, driving an automobile, following a 
television show, or reading a book.  He spent most of his 
time isolated in the woods on his parents farm where he would 
chop wood or just sit and pray.  His only social contact was 
during his weekly PTSD therapy group and when he attended 
Sunday school.  He said that he was divorced due to PTSD and 
that he had two adult children from that marriage.

In September 1996, the veteran was hospitalized by VA after 
his mother observed him in her front yard yelling, swearing 
and urinating.  The veteran initially refused admission.  He 
was later admitted after being apprehended by the police when 
he was discovered sitting down in the middle of a busy 
intersection.  During the initial interview, the veteran 
appeared drowsy, would lapse into long pauses, and was unable 
to concentrate on the interview process.  Mental status 
examination noted that the veteran appeared disheveled.  He 
made no eye contact.  He would appear lucid for a few seconds 
and then would doze off or appear to be disinterested in the 
conversation.  He was unable to provide a history except to 
deny drug and alcohol use in the past several years.  He also 
gave a disjointed account of his apprehension and admission.  

His mental status cleared after several days with medication, 
although he still appeared confused and agitated and had some 
circumstantiality to his thought process.  At the time of 
discharge, he was lucid but still had a slightly slowed 
thought process.  He related that his mood was "good" and 
that he had felt better than he had in years.  The Axis I 
diagnoses at discharge were (1) psychosis, not otherwise 
specified; (2) history of PTSD, 50 percent service connected; 
and (3) poly-drug/ethanol abuse, in remission for 
approximately four years, by history.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 55 in the 
past twelve months, 20 on admission, and 65 at discharge.

The veteran was provided a psychiatric evaluation at the 
Johns Hopkins Medical Institute in January 1998.  The veteran 
said he left his last job in 1995 after eight years because 
he could not handle the increased responsibilities.  He 
indicated that he had difficulty at work and sometimes left 
because of crying spells.  He also said that he was very 
jumpy at work and had assaulted several people when 
approached unexpectedly.  Even though he stated that he had 
no real problem with the actual work, he found it had become 
increasingly difficulty to deal with other people.  He 
consequently left that job and moved to Missouri to live on 
his parent's farm.  He reported that he currently suffered 
from occasional flashbacks with associated panic attacks and 
crying spells.  He added, however, that he had felt much 
better than he had in the past.  He reported that his 
concentration was good unless something shook him up.  He 
stated that he spent his days at home cutting firewood with 
his father and daydreaming.  He was only able to sleep two 
hours at a time.  No current suicidal ideation was reported, 
but he had made three prior attempts.  

The mental status examination showed no evidence of impaired 
cognitive functioning or psychotic behavior.  The veteran 
complained of flashbacks, chronic mild depression, fear of 
social situations leading to panic attacks, and excessive 
startled responses.  The examiner noted that the veteran had 
poor stress tolerance and an explosive temperament.  The 
veteran's crying spells suggested emotional lability.  The 
diagnosis was PTSD in partial remission.  The examiner 
commented that the veteran was currently under heavy 
medication and had no social obligations, both of which 
helped him to function better.  He also indicated that the 
veteran was only able to work when alone and able to pace 
himself.  He stated that the veteran's tolerance for other 
people was extremely low and would lead to violent outbursts, 
which greatly reduced the veteran's ability to earn a living.  
The examiner therefore believed that the veteran's PTSD was 
greater than 50 percent disabling, since the type of work he 
could do was very limited. 

Additional outpatient treatment reports dated from April 1996 
to June 1998 show that the veteran was involved in a PTSD 
therapy group as well as individual psychotherapy.  These 
reports generally show that the veteran suffered from PTSD 
symptoms, including depression, anxiety nightmares, 
hypervigilence, intrusive thoughts, and social isolation.  
The veteran was generally an active participant in group 
discussions.  The veteran also appeared generally stable 
which was attributed to his medication.  In addition, it was 
noted that his extremely restricted and withdrawn lifestyle 
allowed him to cope better and provided some stability.  
Although he reported social isolation, he went to California 
to visit his son in 1997.  He stated that the trip went well 
overall, but that he experienced feelings of depression and 
mood swings.  The veteran also mentioned that he had a friend 
from Montana come to visit in 1998, which also went well. 

The veteran and two friends provided additional testimony 
before the undersigned member of the Board at a hearing in 
July 1998 at the RO.  The veteran reiterated his previous 
contentions set forth in his October 1996 hearing, and added 
that he was currently suicidal.  He related that he felt 
"dark" and "heavy," and that he welcomed death.  He added 
that he experienced episodes in which his body would tremble 
and shake uncontrollably.  He stated that he did not date and 
had no interest in dating.  He said that he had two children 
from a previous marriage, a thirty-year-old daughter with 
whom he had no contact, and a twenty-two-year-old son with 
whom he had some contact.  He related that his only friends 
were a former service comrade and his wife, both of whom 
accompanied the veteran to the hearing and provided 
testimony.

The former comrade testified that he had served in Vietnam 
with the veteran and was currently in the same PTSD therapy 
group.  He said that the veteran never brushed his teeth, 
always wore the same clothes, and bathed only once a week.  
He said the veteran's mother and sister were afraid of the 
veteran, and that the veteran had threatened him on several 
occasions.  He also related that he often heard the veteran 
talk about suicide.  His wife, a licensed nurse, stated that 
the veteran exhibited similar symptoms to that of a person 
suffering from schizophrenia.  She related that she bought 
clothes for the veteran and helped him with his appointments.  
She indicated that some of the veteran's writing she had read 
appeared very disjointed an unconnected; the content was very 
dark and hopeless.  

Applying the rating criteria to the facts of this case, the 
Board finds that the evidence supports the grant of a 100 
disability evaluation for the veteran's service-connected 
PTSD.  Although the veteran only has to meet one of the three 
standards to obtain a 100 percent evaluation for PTSD under 
the former criteria, it appears as though the veteran meets 
at least two of the three criteria.  The evidence shows that 
the veteran's PTSD is manifested by periods of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes such as fantasy, confusion, panic and explosions of 
aggressive energy, resulting in profound retreat from mature 
behavior.  For example, the VA examination report of July 
1996 included the examiner's opinion that the veteran's PTSD 
was totally incapacitating, as this condition was manifested 
by severe anxiety to the point of panic and explosions of 
aggressive energy, as well as dissociative phenomenon that 
was so severe that he had gross repudiation of reality.  The 
veteran was also hospitalized in September 1996 during an 
emotional episode in which he exhibited profound retreat from 
mature behavior.  These clinical findings are consistent with 
the veteran's testimony that he often suffered from periods 
of severe confusion, anxiety, outbursts of anger, and 
fantasies in which he actually believed that he was back in 
Vietnam. 

In addition, the evidence also reasonably demonstrates that 
the veteran is unable ability to maintain employment because 
of his service-connected PTSD.  The veteran apparently left 
his last job in 1995 because he came close to assaulting his 
supervisor as a result of his anxiety.  In fact, the veteran 
related that there were incidents in which he did assault 
various coworkers due to his increased startle response.  The 
veteran has also apparently experienced crying spells during 
the day which would preclude him from being able to work.  
These statements are also supported by the clinical evidence.  
The VA examination report of July 1996, for instance, 
included the examiner's opinion that the veteran clearly 
demonstrated a long-term difficulty retaining employment to 
where he eventually reached the point where he was unable to 
function in a work environment.  Furthermore, the 
psychological evaluation report from the Johns Hopkins 
Institute noted that the veteran was able to work when alone 
and able to pace himself.  However, it also noted that his 
tolerance for other people in the work environment was 
extremely low and could lead to violent outbursts, which 
greatly reduced the veteran's ability to earn a living.  The 
Board concludes that these aggressive outbursts of anger and 
other related symptoms are productive of inability to secure 
or maintain employment in this case. 

Accordingly, the Board finds that the veteran's service-
connected PTSD is manifested by totally incapacitating 
psychoneurotic symptoms with disturbed thought or behavioral 
processes resulting in profound retreat from mature behavior, 
as contemplated by the rating schedule.  Moreover, the 
veteran's PTSD also renders him unable to secure or follow a 
substantially gainful occupation.  Therefore, under the 
former criteria for rating mental disorders, the Board 
concludes that the evidence supports a 100 percent evaluation 
for PTSD.  


ORDER

Entitlement to a 100 percent schedular disability evaluation 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

